09-2893-ag
    Chen v. Holder
                                                                                   BIA
                                                                      Holmes-Simmons, IJ
                                                                           A094 802 980
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of October, two thousand ten.

    PRESENT:
             GUIDO CALABRESI,
             REENA RAGGI,
             PETER W. HALL,
                 Circuit Judges.
    ______________________________________


    XIAO CHEN, a.k.a. SHAO QIN CHEN,
             Petitioner,
                                                           09-2893-ag
                     v.                                    NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Jan Potemkin, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General, Civil Division; Shelley R.
                                  Goad, Assistant Director; Jennifer
                                  A. Singer, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xiao Chen, a.k.a. Shao Qin Chen, a native

and citizen of China, seeks review of a June 11, 2009 order

of the BIA affirming the October 3, 2007 decision of

Immigration Judge (“IJ”) Theresa Holmes-Simmons denying

Chen’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).        In re

Xiao Chen a.k.a. Shao Qin Chen, No. A094 802 980 (B.I.A.

June 11, 2009).   We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    Under the circumstances of this case, we review both

the IJ’s and the BIA’s decisions.     See Yan Chen v. Gonzales,

417 F.3d 268, 271 (2d Cir. 2005).    The applicable standards

of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).

    The agency reasonably found that Chen did not establish

past persecution or a well-founded fear of future

persecution in light of his wife’s sterilization.     See


                              2
Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)

(explaining objective component of well-founded fear of

future persecution); Jian Xing Huang v. INS, 421 F.3d 125,

129 (2d Cir. 2005) (holding that fear is not objectively

reasonable if it lacks “solid support” in record and is

merely “speculative at best”).     Chen did not claim that he

was himself beaten, arrested, detained or otherwise

persecuted by officials for a violation of the family

planning policy or for his protestations when his wife was

taken into custody for such a violation.     See Shi Liang Lin

v. U.S. Dep’t of Justice, 494 F.3d 296, 309-13 (2d Cir.

2007) (en banc).   Nor did he provide an objectively

reasonable basis for believing that officials would seek to

persecute him upon his return to China.     Although Chen

claimed that officials had sought his sterilization when it

was thought that his wife could not undergo such a

procedure, the record shows that she was in fact sterilized

after Chen left China.    Chen has offered no evidence that

once China sterilizes one spouse, it thereafter also seeks

to sterilize the other.    On this record, the agency

reasonably found that Chen had not established past

persecution or a well-founded fear of future persecution.


                               3
    Because Chen failed to show that he had a well-founded

fear of persecution, the BIA did not err in denying relief.

Further, because Chen was unable to meet his burden of proof

for asylum, he was unable to meet the higher standard

required to succeed on a claim for withholding of removal.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

Chen does not challenge the agency’s denial of CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4